BILL OF COSTS

TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                              No. 14-13-00122-CV

           City Direct Motor Cars, Inc and Mahdi Mohammadaghaei

                                       v.

                             Expo Motorcars, L.L.C.

       (No. 2009-78921 IN 157TH DISTRICT COURT OF HARRIS COUNTY)


 TYPE OF FEE      CHARGES          PAID/DUE           STATUS      PAID BY
  E-TXGOV FEE       $5.00          09/30/2013         E-PAID       APE
     MT FEE         $10.00         08/28/2013         E-PAID       APE
  E-TXGOV FEE       $5.00          08/28/2013         E-PAID       APE
  E-TXGOV FEE       $5.00          07/31/2013         E-PAID       ANT
     MT FEE         $10.00         07/01/2013         E-PAID       ANT
  E-TXGOV FEE       $5.00          07/01/2013         E-PAID       ANT
     MT FEE         $10.00         05/21/2013         E-PAID       ANT
  E-TXGOV FEE       $5.00          05/21/2013         E-PAID       ANT
  RPT RECORD       $932.00         04/17/2013          PAID        ANT
CLERK'S RECORD     $315.00         03/11/2013          PAID        ANT
   FILING FEE      $175.00         02/28/2013          PAID        ANT
     MT FEE         $10.00         02/28/2013          PAID        ANT
  E-TXGOV FEE       $5.00          02/25/2013         E-PAID       ANT
  E-TXGOV FEE       $5.00          02/25/2013         E-PAID       ANT
  E-TXGOV FEE       $5.00          02/20/2013         E-PAID       APE
     MT FEE         $10.00         02/20/2013         E-PAID       APE
  E-TXGOV FEE       $5.00          02/20/2013         E-PAID       APE
The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                 are $1,517.00.


Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.

                                            IN TESTIMONY WHEREOF, witness
                                            my hand and the Seal of the COURT
                                            OF APPEALS for the Fourteenth District
                                            of Texas, May 1, 2015.




                                        2